Name: Commission Regulation (EEC) No 1027/93 of 29 April 1993 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 93 Official Journal of the European Communities No L 105/33 COMMISSION REGULATION (EEC) No 1027/93 of 29 April 1993 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 759/93 (3), as amended by Regulation (EEC) No 874/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 759/93 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1993. i For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 77, 31 . 3 . 1993, p. 48 . (4) OJ No L 91 , 15. 4. 1993, p. 16. No L 105/34 Official Journal of the European Communities 30 . 4. 93 ANNEX to the Commission Regulation of 29 April 1993 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) Note 0 Note (*) Import levyCN code Import levy CN code 0401 10 10 15,13 0403 10 16 (') 2,0175 / kg + 29,16 0401 10 90 13,92 0403 10 22 23,84 0401 20 11 21,43 0403 10 24 29,71 0401 20 19 20,22 0403 10 26 74,17 0401 20 91 27,30 0403 10 32 (') 0,1 780 / kg + 27,95 0401 20 99 26,09 0403 10 34 (') 0,2367 / kg + 27,95 0401 30 11 71,76 0403 10 36 (') 0,681 3 / kg + 27,95 0401 30 19 70,55 0403 90 11 99,02 0401 30 31 139,71 0403 90 13 172,28 0401 30 39 138,50 0403 90 19 209,00 . 0401 30 91 236,20 0403 90 31 (') 0,9177 / kg + 29,16 0401 30 99 234,99 0403 90 33 (') 1,6503 / kg + 29,16 040210 11 0 »,02 04039039 ' « 2,0175 /kg + 29,16 040210 19 (4)(6) 91,77 0403 90 51 23,84 040210 91 00 0,9177 / kg + 29,16 0403.90 53 29,71 0402 10 99 C)(4) 0,9177 / kg + 21,91 0403 90 59 74,17 0402 2in 1722g 0403 90 61 ( ¢) 0,1780 / kg + 27,95 0402 2H7 (4) 165,03 0403 90 63 0 0,2367 / kg + 27,95 0402 21 19 00 165,03 0403 90 69 0 0,68 13 / kg + 27,95 0402 21 91 00 209,00 040410 02 23,73 0402 21 99 0 (6) 201,75 0404 10 04 172,28 0402 29 11 000 1 ,6503 / kg + 29,16 0404 10 06 209,00 0402 29 15 0 (4) 1 ,6503 / kg + 29,16 0404 10 12 99,02 0402 29 19 00 1,6503 / kg + 21,91 0404 10 14 172,28 0402 29 91 0 (4) 2,0175 / kg + 29,16 0404 10 16 209,00 0402 29 99 00 2,0175 / kg + 21,91 040410 26 0 0,2373 / kg + 21,91 040291 11 0 37 »18 0404 10 28 0 1 ,6503 / kg + 29,16 0402 91 19 0 37&gt;18 0404 10 32 0 2,0175 / kg + 29,16 0402 91 31 0 46,48 0404 10 34 0 0,9177 / kg + 29,16 0402 91 39 O 46,48 040410 36 0 1,6503 / kg + 29,16 0402 91 51 0 139,71 0404 10 38 O 2,0175 / kg + 29,16 0402 91 59 0 138&gt;50 0404 10 48 0 0,2373 / kg 040291 91 0 236,20 040410 52 0 1,6503 / kg + 6,04 0402 91 99 0 234,99 0404 10 54 O 2,0175 / kg + 6,04 0402 99 11 O 51,42 0404 10 56 O 0,9177 / kg + 6,04 0402 99 19 0 51 »42 040410 58 0 1 ,6503 / kg + 6,04 0402 99 31 OO 1,3608 / kg + 25,54 0404 10 62 0 2,0175 / kg + 6,04 0402 99 39 0 0 1,3608 / kg + 24,33 0404 10 72 0 0,2373 / kg + 21,91 0402 99 91 OO 2,3257 / kg + 25,54 040410 74 O 1 ,6503 / kg + 27,95 0402 99 99 OO 2,3257/kg + 24,33 0404 10 76 O 2,0175 / kg + 27,95 0403 10 02 99,02 040410 78 O 0^177 / kg + 27,95 0403 10 04 172,28 040410 82 O 1 ,6503 / kg + 27,95 0403 10 06 209,00 0404 10 84 O 2,0175 / kg + 27,95 0403 10 12 O 0^1 77/ kg + 29,16 0404 90 11 99,02 0403 10 14 O 1 ,6503 / kg + 29,16 0404 90 13 172,28 30. 4. 93 Official Journal of the European Communities No L 105/35 CN code Note 0 CN code Note (*) Importlevy Import levy 0404 90 19 209,02 0404 90 31 99,02 0404 90 33 172,28 0404 90 39 209,00 0404 90 51 (') 0,9 1 77 / kg + 29,1 6 0404 90 53 (') (3) 1 ,6503 / kg + 29,1 6 0404 90 59 (') 2,0 1 75 / kg + 29,1 6 0404 90 91 (') 0,9 177 / kg + 29,16 0404 90 93 (') (3) 1 ,6503 / kg + 29,1 6 0404 90 99 (') 2,0 1 75 / kg + 29,1 6 040500 11 (6) 243,43 0405 00 19 (6) 243,43 0405 00 90 296,98 0406 10 20 (4)(6) 220,42 0406 10 80 (4)(6) 273,32 0406 20 10 (3)(4)(6) 399,32 0406 20 90 (4) (6) 399,32 0406 30 10 (3)(4)(6) 176,47 0406 30 31 (3)(4)(6) 165,54 0406 30 39 (3)(4)(6) 176,47 0406 30 90 (3)(4)(6) 273,19 0406 40 00 (3)(4)(6) 155,15 0406 90 11 (3)(4)(6) 230,21 0406 90 13 (3)(4)(6) 164,13 0406 90 15 (3)(4)(6) 164,13 0406 90 17 (3) (4) (6) 164,13 0406 90 19 (3)(4)(6) 399,32 0406 90 21 (3)(4)(6) 230,21 0406 90 23 (3)(4)(6) 176,60 0406 90 25 (3)(4)(6) 176,60 0406 90 27 (3)(4)(6) 176,60 0406 90 29 (3)(4)(6) 176,60 0406 90 31 (3)(4)(6) 176,60 0406 90 33 (4) (6) 176,60 0406 90 35 (3)(4)0 176,60 0406 90 37 (3) (4) (6) 176,60 0406 90 39 (3)(4)(6) 176,60 0406 90 50 (3)(4)(6) 176,60 0406 90 61 (4)(6) 399,32 0406 90 63 (4) (6) 399,32 0406 90 69 (4)(6) 399,32 0406 90 73 (4)(6) 176,60 0406 90 75 (4)(6) 176,60 0406 90 77 (4) (6) 176,60 0406 90 79 (4)(6) 176,60 0406 90 81 OO 176,60 0406 90 85 (4)(6) 176,60 0406 90 89 (3)(4)(Ã ©) 176,60 0406 90 93 (4)(6) 220,42 0406 90 99 (4) (6) 273,32 1702 10 10 26,86 1702 1090 26,86 2106 90 51 26,86 2309 10 15 71,25 2309 10 19 92,35 2309 10 39 87,27 2309 10 59 73,71 2309 10 70 92,35 2309 90 35 71,25 2309 90 39 92,35 2309 90 49 87,27 2309 90 59 73,71 2309 90 70 92,35 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy oh 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (*) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 . (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation.